DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
With respect to the status of the current application as a continuation-in-part, Applicant asserts: “Applicant agrees, submits herewith a corrected ADS indicating the change in priority from a divisional application to a continuation-in-part application, and further amends the Related Applications section of the specification to similarly reflect the change. Accordingly, Applicant respectfully suggests the present application is entitled to the priority benefit of the '099 application.” Examiner reminds Applicant that a corrected ADS was not found on the record.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/830,099, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the claims are directed to subject matter found in at least paragraphs [0008]-[0011]; [0028]-[0031]; [0048]-[0060]; [0121]-[0137] and newly introduced figures 15-27 of the current disclosure and therefore are not sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.

Examiner reminds Applicant that the subject matter of application 15/830,099, published on 10/04/2018 as US 2018/0288022A1, constitutes prior art since this publication dates over 1 year of the effective filing date of the claims at issue.

Examiner further requires Applicant to correct the ADSs filed for the current application 17/475,983 and its child Applications 17/652,406 and 17/654,600, identifying, in the three pending Applications, the current application 17/475,983 as a CIP of 15/830,099.


Status of claims
Claims 1-12 are pending.
Claims 1-12 were examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	
Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 5 recites “computing a first authentication output using a function that uses the user ID and the random number as inputs, computing a response value using a function that uses first authentication output as an input”. The specification as filed recites, inter alia:
“[0132] ...The server 1714 may input the UID and RN to the authentication function f1 (1800) and may feed the function f1 output to the authentication function f2 (1802) to compute the RES field which may be used in a later process step…
[0133] … At the client, the UID and RN as given as input to the authentication function f1 (1900) and its output may then be fed to authentication function f2 (1902) to compute the RES field... ”
Therefore, as the specification as filed does not recite how the output and the response value are "computed", as claimed. The specification as filed does not detail the algorithm used in performing these claimed functions. The specification as filed merely repeats applying functions (i.e. f1, f2) to obtain results and fails to disclose the functions used to arrive at those values. Figs. 24-26 do not cure this deficiency, as the functions are merely illustrated as boxes labeled as fn(.)., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 6 and 7 are also rejected since they depend on claim 5.

Claim 6 recites “computing an anonymity key using a function that uses first authentication output as an input; computing a sequence number by performing an exclusive-or operation with the zero-knowledge authentication number and the anonymity key; computing a message authentication code using a function that uses the first authentication output, the sequence number, and the client ID number as inputs; ”. The specification as filed recites, inter alia:
“[0133]… Similarly, the output of the authentication function f1 (1900) may be given as input to authentication function f3 (1904), f4 (1906) and f5 (1908) respectively to compute the Cipher Key (CK), Integrity Key (IK) and Anonymity Key (AK). Next, the ZKAN and AK are XORed to get the SN. Next the output of the authentication function f1 (1900), Sequence Number (SN) and Client ID (CID) may be given as input to the authentication function f6 (1912) to compute the Message Authentication Code (MAC)”
Therefore, as the specification as filed does not recite how the key, number and code are "computed", as claimed. The specification as filed does not detail the algorithm used in performing these claimed functions. The specification as filed merely repeats applying functions (i.e. f1, f2, f3, f4, f5, f6) to obtain results and fails to disclose the functions used to arrive at those values. Figs. 24-26 do not cure this deficiency, as the functions are merely illustrated as boxes labeled as fn(.)., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claim 7 is also rejected since it depends on claim 6.

Claim 7 recites “computing a cypher key using a function that uses first authentication output as an input; computing an integrity key using a function that uses first authentication output as an input; ”. The specification as filed recites, inter alia:
“[0133]… Similarly, the output of the authentication function f1 (1900) may be given as input to authentication function f3 (1904), f4 (1906) and f5 (1908) respectively to compute the Cipher Key (CK), Integrity Key (IK) and Anonymity Key (AK). ”
Therefore, as the specification as filed does not recite how the cypher key and integrity key are "computed", as claimed. The specification as filed does not detail the algorithm used in performing these claimed functions. The specification as filed merely repeats applying functions (i.e. f1, f2, f3, f4, f5, f6) to obtain result and fails to disclose the functions used to arrive at those values. Figs. 24-26 do not cure this deficiency, as the functions are merely illustrated as boxes labeled as fn(.)., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “identifying a message authentication code comprised by the zero-knowledge authentication number, producing a received message authentication code”. This language is unclear as it is unclear whether the newly introduced step of "producing" is a step required by the claims, in addition to "identifying", or whether it is recited as a result of "identifying". In other words, it is unclear whether the claims recite two codes that are the same or whether the claims recite a separate code that is produced in addition to "identifying". This duality renders the scope of the claim unclear.

Claim 11 recites “sending a transaction… producing a user creation transaction”. This language is unclear as it is unclear whether the newly introduced step of "producing" is a step required by the claims or whether it is recited as a consequence of "sending". This duality renders the scope of the claim unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzano Blasco (US 2021/024759 A1), in view of Spohn et al. (US 2020/0259637 A1) and in view of Turgman et al. (US 2020/0372505 A1).
With respect to claim 1, Zorzano Blasco teaches a method for implementing zero-knowledge private key management for decentralized applications on a client device comprising a decentralized client application (Method and system for implementing a currency guaranteed by an investment vehicle) comprising: 
registering an account with a verifier server (see Fig. 19, step 1910, paragraph [0208], client manager unit 1750 "is responsible for initiating the opening procedure 1910 of a client account 1642, usually by creating a new account 1642 in the corresponding records", wherein "several systems can be involved in the account opening process, such as client management unit 1750, blockchain network engine 1755 or security engine 1760", paragraph [0272]); 
initializing a wallet on the client application (see Fig. 29 "illustrates an example of a flowchart of the security operation for the online registration of a client 1640 who lacks a wallet 1516 or local wallet 157 and therefore delegates the custody of his keys 1518 to the central server network 1501", paragraph [0372]; the wallet initialization is performed when the client "loads and runs client software (received) from server system 1800, paragraphs [0374] and [0375]); 
generating each of a public key and a private key on the client application (see "user system processor 1512… proceeds to the generation of a pair of asymmetric 2904 keys 1518, usually public and private respectively, paragraph [0375]; see also paragraph [0215]); 
encrypting the private key with a client-side encryption function on the client application, producing an encrypted private key (see Encryption unit 1515, paragraph [0091]; "user system 1514 asks client 1640 for a password 1519 to protect private key 1518 and encrypts private key 1518 with password 2907. The entire process can be performed on client side, preventing unencrypted private key 1518 from traveling to the server side of the system", paragraph [0376]); 
transmitting the encrypted private key to the verifier server (see "After obtaining private key 1518 encrypted with a password 1519 known only to client 1640 and not stored on any of the systems, client side can send public key 1518 and private key 1518, encrypted, 2908 to the server system 1800. Generally, both data are stored in client account 1642 in order to be used later in various operations related to the security process for that client 1640. In this type of zero-knowledge implementation, client 1640 is solely responsible for custody of the password 1519 that protects his or her private key 1518", paragraph [0377]); 
requesting the encrypted private key from the verifier server (see Fig. 32, user requests access by sending client identifier 3203 in order to recover private key 3208, paragraphs [0401] and [0405]); 
receiving the encrypted private key from the verifier server at the client application (see "If user system 1514 does not have a wallet 1516 or a local wallet 1517, server system 1800 can locate encrypted private key 1518 in client 1642 account and send it to user system 1514 via external interface 1705"; paragraphs [0142] and [0405]); 
decrypting the encrypted private key with a client-side decryption function, producing a decrypted private key (see "...Once encrypted private key 1518 has been received, user system processor 1512 generally asks client 1640 for password 1519 to decrypt the same encrypted private key 1518", paragraphs [0142] and [0405]); 
signing the raw transaction with the decrypted private key, producing a signed transaction (see Fig. 28, step 2802, paragraph [0363]); and transmitting the signed transaction to the decentralized application (see "[0365] In general, security engine 1760 or client manager unit 1750 transmits the applicant's request 1640, 1660 to the network engine blockchain 1755.", paragraph [0365]). 

Zorzano Blasco does not explicitly disclose a method comprising: removing the private key from the client application; sending a transaction request to a decentralized application; receiving a raw transaction at the client application; removing each of the encrypted private key and the decrypted private key from the client application. 

However, Spohn et al. disclose a method (Management and distribution of keys in distributed environments) comprising: 
removing the private key from the client application (see paragraphs [0031], [0032] and [0067]); 
removing each of the encrypted private key and the decrypted private key from the client application (see paragraphs [0031], [0032] and [0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the secured storage area for storage of the encrypted and decrypted keys and automatic purge of the secured storage area as disclosed by Spohn et al. in the method of Zorzano Blasco, the motivation being to increase security by preventing malicious applications from obtaining sensitive keying material stored in the secured storage area (see Spohn et al., paragraphs [0031], [0032]).

The combination of Zorzano Blasco and Spohn et al. does not explicitly disclose a method comprising: sending a transaction request to a decentralized application; receiving a raw transaction at the client application.
However, Turgman et al. disclose a method (Smart contract generation and Execution system with built-in mediator selection and enforcement tools) comprising: 
sending a transaction request to a decentralized application (see Fig. 3, step 302; Fig. 4, user-specified parameters/terms 416 and paragraph [0054]); 
receiving a raw transaction at the client application (see Fig. 3, step 304, Fig 4, compiler 404 compiles source code file, paragraph [0055] and Fig. 3, step 306; Fig. 4, smart contract generator 406 provides byte code 414 to be deployed/signed, paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the smart contract generation system as disclosed by Turgman et al. in the method of Zorzano Blasco and Spohn et al., the motivation being to allow parties to draft and accept an agreement before generating and deploying the smart contract as a signed transaction to a smart contract platform (Blockchain) (see Turgman et al., paragraph [0008]).

With respect to claim 2, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Turgman et al. disclose a method wherein the client application comprises a smart contract (see source code, paragraph [0055]). 

With respect to claim 3, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Zorzano Blasco disclose a method wherein the client application is a cryptocurrency wallet (see Fig. 15, user system 1514m wallet 1516, local wallet 1517 and keys 1518, paragraphs [0090] and [0091]). 

With respect to claim 4, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Zorzano Blasco disclose a method further comprising performing a bidirectional authentication procedure between the client application and the verifier server (see establishing session, user identifier 1521 and paragraphs [0140] and [0141]; Fig. 29, 2902 and paragraph [0373]). 

With respect to claim 8, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Turgman et al. disclose a method further comprising: 
sending at least one of an interaction and a transaction to the verifier server from the client application (see Fig. 7B and 9, sign contract 712, transfer 110 Finney upon signing 704, paragraph [0073]); 
applying a hashing function at the client application to the at least one of interaction or transaction sent to the verifier server, defining a hashed event (see "…pressing user interface element 712 will trigger a user's signing smart contract 604", paragraph [0078]); and 
recording the hashed event to a smart contract deployed on a blockchain network, wherein a hashed event generated by the verifier server is also recorded to the smart contract (see Fig. 10, smart contract is queried and interface displays that both the service provider and consumer have signed smart contract, paragraph [0077]); 
wherein the at least one of an interaction or transaction is not completed until a match between hashed events from the client application and the verifier server is verified by an enforcement node. (see " the mediator must signal his/her agreement to mediate any disputes per the express terms of the contract ( e.g., by signing the contract).", paragraph [0043]; Mediator signs smart contract, paragraph [0077]). 


28.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzano Blasco (US 2021/024759 A1), in view of Spohn et al. (US 2020/0259637 A1), in view of Turgman et al. (US 2020/0372505 A1) and in view of Nyang et al. (US 2003/0115464 A1).
With respect to claim 5, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 4. The combination of Zorzano Blasco, Spohn et al. and Turgman et al. does not explicitly teach a method wherein performing the bidirectional authentication procedure comprises: transmitting a user ID and a client ID number to the verifier server; receiving a random number and a zero-knowledge authentication number from the verifier server; computing a first authentication output using a function that uses the user ID and the random number as inputs, computing a response value using a function that uses first authentication output as an input; transmitting the response value to the verifier server; and receiving a session ID from the verifier server upon the verifier server confirming the response value received from the client application matches a response value computed by the verifier server. 
However, Nyang et al. discloses a method (Method of designing password-based authentication and key exchange protocol using zero-knowledge interactive proof) wherein performing the bidirectional authentication procedure comprises: 
transmitting a user ID and a client ID number to the verifier server (see Fig. 1, step 101, user sends a user ID, a test number A and a question number generation X, paragraph [0027]); 
receiving a random number and a zero-knowledge authentication number from the verifier server (see Fig. 1, step 102, question number generation value Y=V(gY), paragraph [0028]); 
computing a first authentication output using a function that uses the user ID and the random number as inputs, computing a response value using a function that uses first authentication output as an input (see Fig. 1, step 103a, computing K', paragraph [0029] then computing witness number B, using c which has K' as input to the function TSK, paragraphs [0029] and [0030]); 
transmitting the response value to the verifier server (see Fig. 1, step 103b, witness number B, paragraph [0030]); and 
receiving a session ID from the verifier server upon the verifier server confirming the response value received from the client application matches a response value computed by the verifier server (see Fig. 1, step 104, session key exchanged after server completes user authentication 104a, paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the authentication mechanisms for establishing a session as the secure connection that guarantee the identity of user system and server system as disclosed by Nyang et al. in the method of Zorzano Blasco, Spohn et al. and Turgman et al., the motivation being to strengthening security and defending against an offline dictionary attacks by using a secret coin tossing known only to the server and the user in the zero-knowledge interactive proof protocol (see Nyang et al., paragraph [0014]).


With respect to claim 6, the combination of Zorzano Blasco, Spohn et al., Turgman et al. and Nyang et al. teaches all the subject matter of the method as described above with respect to claim 5. Furthermore, Nyang et al. discloses a method (Method of designing password-based authentication and key exchange protocol using zero-knowledge interactive proof) wherein performing the bidirectional authentication procedure further comprises: 
identifying a message authentication code comprised by the zero-knowledge authentication number, producing a received message authentication code (see message includes an authentication Auth=(H(K'|1), paragraph [0028]); 
computing an anonymity key using a function that uses first authentication output as an input (see computing K, paragraph [0029]); 
computing a sequence number by performing an exclusive-or operation with the zero-knowledge authentication number and the anonymity key (see computing K, paragraph [0029]); 
computing a message authentication code using a function that uses the first authentication output, the sequence number, and the client ID number as inputs (see computing K', paragraph [0029]); and 
comparing the message authentication code computed on the decentralized client application with the received message authentication code (see confirming whether the server possesses the password verifier V by comparing received Auth=(H(K'|1) with computed Auth=(H(K'|1), paragraph [0029]); 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zorzano Blasco (US 2021/024759 A1), in view of Spohn et al. (US 2020/0259637 A1), in view of Turgman et al. (US 2020/0372505 A1), in view of Nyang et al. (US 2003/0115464 A1) and in view of Ying et al. (US 2018/0167807 A1).


With respect to claim 7, the combination of Zorzano Blasco, Spohn et al., Turgman et al. and Nyang et al. teaches all the subject matter of the method as described above with respect to claim 6. The combination of Zorzano Blasco, Spohn et al. and Turgman et al. does not explicitly teach a method further comprising: computing a cypher key using a function that uses first authentication output as an input; computing an integrity key using a function that uses first authentication output as an input; generating a message to be transmitted to the verifier server; encrypting the message with the cypher key, producing an encrypted message; concatenating the encrypted message with an output of an integrity algorithm using the integrity key and the message as inputs, defining an integrity value, the concatenation defining an encrypted integrity-protected message; and transmitting the encrypted integrity-protected message to the verifier server. 
However, Ying et al. discloses a method (Message protection method, and related device, and system) further comprising: 
computing a cypher key using a function that uses first authentication output as an input (see Fig. 2, generate first key 202, paragraphs [0236]-[0238]; first key including a first cyphering key, paragraphs [0247] and [0250]); 
computing an integrity key using a function that uses first authentication output as an input (see Fig. 2, generate first key 202, paragraphs [0236]-[0238]; first key including a first integrity key, paragraph [0250]); 
generating a message to be transmitted to the verifier server (see Fig. 2, UE generates an authentication and key agreement response message, paragraphs [0247] and [0250]); 
encrypting the message with the cypher key, producing an encrypted message (see Fig. 2, step 204, paragraph [0241]; using Ktc to cipher/encrypt authentication and key agreement response message, paragraphs [0261] and [0263]); 
concatenating the encrypted message with an output of an integrity algorithm using the integrity key and the message as inputs, defining an integrity value, the concatenation defining an encrypted integrity-protected message (see performing integrity protection for the authentication and key agreement response message, paragraphs [0262] and [0263]); and 
transmitting the encrypted integrity-protected message to the verifier server (see Fig. 2, step 205 and paragraph [0244]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the message ciphering and integrity protection mechanisms as disclosed by Ying et al. in the method of Zorzano Blasco, Spohn et al. and Turgman et al., the motivation being to greatly improving security, continuity, and integrity of a transmitted message, and achieving a better practical effect in a specific implementation of the solution (see Ying et al., paragraph [0264]).

28.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzano Blasco (US 2021/024759 A1), in view of Spohn et al. (US 2020/0259637 A1), in view of Turgman et al. (US 2020/0372505 A1) and in view of Liu et al. (US 2020/0127828 A1).

With respect to claim 9, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 1. Zorzano Blanco further teaches:

performing an identity registration and certification procedure (Fig. 19, client’s administrative registration process, Fig. 29, paragraphs [0208] and [0214]); and
and receiving a session token from the decentralized application (Fig. 32, nonce 3205, paragraphs [0399]-[0403]).

The combination of Zorzano Blasco, Spohn et al. and Turgman et al. does not explicitly teach a method further comprising the performing an identity registration and certification procedure comprising: applying a hashing function to user identification information associated with a user of the client application, defining hashed user data; sending the hashed user data to an identity blockchain network; receiving an address on the identity blockchain network for a contract comprising the hashed user data, defining a first contract address; signing the hashed user data with a user private key, defining signed hashed user data; sending the user identification information, the signed hashed user data, and the first contract address to a validator; receiving a second contract address for a contract comprising information confirming the identity of the user located on the identity blockchain at the second contract address; and sending the second contract address and the signed hashed user data to the decentralized application

However, Liu et al. discloses a method (System and method for creating decentralized identifiers) further comprising performing an identity registration and certification procedure comprising:
applying a hashing function to user identification information associated with a user of the client application, defining hashed user data (see Fig. 11, 1108, applying a hash function to identification information, paragraph [0098]); 
sending the hashed user data to an identity blockchain network (see Fig. 11, step 1124, DID document created and stored in the blockchain network, comprising authentication information, paragraph [0101]); 
receiving an address on the identity blockchain network for a contract comprising the hashed user data, defining a first contract address (see Fig. 11, 1128, step blockchain transaction generation, paragraph [0101]); 
signing the hashed user data with a user private key, defining signed hashed user data (see Fig. 11, step 1128, generate one or more hash values of the blockchain transactions, paragraphs [0101]; update database 1142 and paragraph [0104]); 
sending the user identification information, the signed hashed user data, and the first contract address to a validator (see Fig. 12, step 1202, verifier obtains a DID provided by the purported owner, paragraph [0106]); 
receiving a second contract address for a contract comprising information confirming the identity of the user located on the identity blockchain at the second contract address (see Fig. 13, providing VC and status of VC to user agent 411, paragraphs [0113] and [0114]); 
sending the second contract address and the signed hashed user data to the decentralized application (see Fig. 13, forward confirmation 1352, including VC and status of VC, paragraph [0114]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the decentralized identity management as disclosed by Liu et al. in the method of Zorzano Blasco, Spohn et al. and Turgman et al., the motivation being to increase efficiency in authentication and verification of identities by reducing the inherent risks of traditional identity management with centralized authorities (see Liu et al., paragraph [0003]).

With respect to claim 10, the combination of Zorzano Blasco, Spohn et al., Turgman et al. and Liu et al. teaches all the subject matter of the method as described above with respect to claim 9. Furthermore, Liu et al. discloses a method (System and method for creating decentralized identifiers) wherein 
the first contract is a first seal contract; the contract located at the second contract address is a certification contract; and the certification contract recorded at the certification contract address is generated by: receiving the user identification information, the signed hashed user data, and the first seal contract address (see Fig 17, step 1710, request for verifying a verifiable claim, paragraphs [0132], [0133] and [0136]); 
retrieving the hashed user data from the first seal contract at the first seal contract address (see Fig. 17, step 1720, retrieving a DID document corresponding to DID, paragraph [0133]); 
decrypting the signed hashed user data with a public key received from the user (see Fig. 17, step 1730, determining that the digital signature is created based on a private key associated with the public key, paragraph [0134]); 
applying a hashing function to the user identification information, defining a second hashed user data (see Fig. 17, determining a second hash value by applying a hash function on the VC, paragraph [0135]); 
comparing the hashed user data with the second hashed user data to determine if they are equal (see Fig. 17, authenticating the status of the VC by comparing the first hash value with the second hash value, paragraph [0135]); 
upon determining the hashed user data is equal to the second hashed user data, generating a verification record comprising the hashed user data and a token (see Fig. 13, storing a status of the VC in a blockchain 330, paragraph [0113]); 
applying a hashing function to the verification record, defining a hashed verification record (see hash value of the VC, paragraph [0113]); 
recording the hashed verification record to a second seal contract on the identity blockchain network at a second seal contract address (see Fig. 13, step 1326, send status and hash value of the VC for storing in the blockchain, paragraph [0113]); 
receiving the second seal contract address from the identity blockchain network (see Fig. 13, 1342, VC provided to the user, paragraph [0113]); and 
recording the first seal contract address and the token to the certification contract at the certification contract address on the identity blockchain network (see Fig. 17, the blockchain transaction invokes a blockchain contract for managing relationships between DIDs and DID documents, paragraph [0133]). 
Examiner notes that claim 10 is a method claim and recites “the certification contract recorded at the certification contract address is generated by: receiving…retrieving…decrypting… applying… comparing… defining… recording…receiving… and recording…” , language directed to not positively recited method steps as they merely further recite the manner in which the contract “is generated”. In other words, the method claims do not require “generating” this contract but rather merely describe the manner in which this contract “is generated”.

With respect to claim 11, the combination of Zorzano Blasco, Spohn et al., Turgman et al. and Liu et al. teaches all the subject matter of the method as described above with respect to claim 10. Furthermore, Liu et al. discloses a method (System and method for creating decentralized identifiers) further comprising 
sending a transaction comprising a new user function, an identification string, and the hashed user data to an identity smart contract on an identity blockchain network, producing a user creation transaction (see in some embodiments, the blockchain transaction invokes a blockchain contract for managing VCs, paragraph [0130]). 
Claim 11 recites “a transaction comprising a new user function, an identification string, and the hashed user data to an identity smart contract on an identity blockchain network”, language directed to non-functional descriptive material.

With respect to claim 12, the combination of Zorzano Blasco, Spohn et al., Turgman et al. and Liu et al. teaches all the subject matter of the method as described above with respect to claim 9. Furthermore, Liu et al. discloses a method (System and method for creating decentralized identifiers) wherein: the first contract is an identity smart contract; and the second contract address is the same as the first contract address, such that the contract located at the second contract address is the identity smart contract (see in some embodiments, the blockchain transaction invokes a blockchain contract for managing VCs, paragraph [0130]). 
Examiner notes that claim 12 recites “ such that...”. “Such that” merely states the result of a limitation in the claim and adds nothing to the patentable or substance of the claim. “Such that” does not have patentable weight (see Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed Cir 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001). In addition, claim 12 recites “the first contract is an identity smart contract; and the second contract address is the same as the first contract address”, language directed to non-functional descriptive material.

Backup Claim Rejections - 35 USC § 103
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zorzano Blasco (US 2021/024759 A1), in view of Spohn et al. (US 2020/0259637 A1), in view of Turgman et al. (US 2020/0372505 A1) and in view of Madisetti et al. (US 2018/0288022 A1).

With respect to claim 9, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 1. The combination of Zorzano Blasco, Spohn et al. and Turgman et al. does not explicitly teach a method further comprising performing an identity registration and certification procedure comprising: applying a hashing function to user identification information associated with a user of the client application, defining hashed user data; sending the hashed user data to an identity blockchain network; receiving an address on the identity blockchain network for a contract comprising the hashed user data, defining a first contract address; signing the hashed user data with a user private key, defining signed hashed user data; sending the user identification information, the signed hashed user data, and the first contract address to a validator; receiving a second contract address for a contract comprising information confirming the identity of the user located on the identity blockchain at the second contract address; sending the second contract address and the signed hashed user data to the decentralized application; and receiving a session token from the decentralized application. 
However, Madisetti et al. discloses a method (Method and System for Identity and access management for blockchain interoperability) further comprising performing an identity registration and certification procedure comprising: 
applying a hashing function to user identification information associated with a user of the client application, defining hashed user data (see Fig. 2, User Data 256, 258, paragraph [0044]); 
sending the hashed user data to an identity blockchain network (see Fig. 2, 260, paragraph [0044]); 
receiving an address on the identity blockchain network for a contract comprising the hashed user data, defining a first contract address (see Fig. 2, 264, paragraph [0044]); 
signing the hashed user data with a user private key, defining signed hashed user data (see paragraph [0045]); 
sending the user identification information, the signed hashed user data, and the first contract address to a validator (see Fig. 2, 266, paragraph [0045]); 
receiving a second contract address for a contract comprising information confirming the identity of the user located on the identity blockchain at the second contract address (see Fig. 2, 272, 280, paragraph [0052]); 
sending the second contract address and the signed hashed user data to the decentralized application (see Fig. 3, paragraph [0053]); and 
receiving a session token from the decentralized application (see Fig. 3, 310, paragraph [0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the identity registration and certification procedure as disclosed by Madisetti et al. in the method of Zorzano Blasco, Spohn et al. and Turgman et al., the motivation being to generate an application specific session token, so that the user can interact further with the application without going through the validation process again for each transaction. (see Madisetti et al., paragraphs [0023] and [0063]).

With respect to claim 10, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 9. Madisetti et al. further discloses a method (Method and System for Identity and access management for blockchain interoperability) wherein
the first contract is a first seal contract; the contract located at the second contract address is a certification contract; and the certification contract recorded at the certification contract address is generated by: receiving the user identification information, the signed hashed user data, and the first seal contract address (see Fig. 2, 266, paragraph [0045]); 
retrieving the hashed user data from the first seal contract at the first seal contract address (see Fig. 2, paragraph [0046]); 
decrypting the signed hashed user data with a public key received from the user (see Fig. 2, paragraph [0047]); 
applying a hashing function to the user identification information, defining a second hashed user data (see Fig. 2, paragraph [0048]); 
comparing the hashed user data with the second hashed user data to determine if they are equal (see Fig. 2, paragraph [0049]); 
upon determining the hashed user data is equal to the second hashed user data, generating a verification record comprising the hashed user data and a token (see Fig. 2, new seal contract, paragraph [0050]); 
applying a hashing function to the verification record, defining a hashed verification record (see Fig. 2, paragraph [0050]); 
recording the hashed verification record to a second seal contract on the identity blockchain network at a second seal contract address (see Fig. 2, Seal contract 270, paragraph [0051); 
receiving the second seal contract address from the identity blockchain network (see Fig. 2m sealed VerificationRecord Address 276, paragraph [0051]); and 
recording the first seal contract address and the token to the certification contract at the certification contract address on the identity blockchain network (see Fig. 2, certification contract 272, paragraph [0052]). 

With respect to claim 11, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 10. Madisetti et al. further discloses a method (Method and System for Identity and access management for blockchain interoperability) further comprising sending a transaction comprising a new user function, an identification string, and the hashed user data to an identity smart contract on an identity blockchain network, producing a user creation transaction (see Fig. 3, paragraph [0053]). 

With respect to claim 12, the combination of Zorzano Blasco, Spohn et al. and Turgman et al. teaches all the subject matter of the method as described above with respect to claim 9. Madisetti et al. further discloses a method (Method and System for Identity and access management for blockchain interoperability) wherein: the first contract is an identity smart contract; and the second contract address is the same as the first contract address, such that the contract located at the second contract address is the identity smart contract (see Fig. 2, paragraphs [0044]-[0052]). 

Response to Arguments/Amendments

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 5-8, filed on 06/24/2022), with respect to the rejection of claims 1-12 under 35 USC § 112(a) have been fully considered and are persuasive, in part. With respect to terms "zero-knowledge encryption/decryption function(s)" and "decentralized application" in claim 1, Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. 
With respect to lack of algorithm, term "computing" in claims 5-7, Applicant asserts “A person having ordinary skill in the art in this field would necessarily have an understanding of the types of functions commonly used in the generation of keys for encryption. The precise algorithm of each of these functions are not necessary for a PHOSITA to have an understanding of how the invention operates. Instead, it is the unique combination of inputs to these functions, as is sufficiently described in the specification, at least at pars. [0130]-[0133], that is necessary for a PHOSITA to practice the invention. ”. Examiner respectfully disagrees. MPEP 2161.01 I recites "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.". This is precisely the issue in claims 5-7. MPEP further states " It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").". Therefore, Examiner finds Applicants' arguments, directed to the "understanding" of a PHOSITA are insufficient to overcome the rejections, which are directed to the lack of written description for the functions f1(.)-fn(.) in Figures 25 and 26.

With respect to the rejections of claims 6 and 9-12, Examiner finds Applicant's arguments persuasive, therefore the rejection were withdrawn. Examiner thanks Applicant for the detailed mapping of the claims.

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 8-11, filed on 06/24/2022), with respect to the rejection of claims 1-12 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685